Exhibit 10.16

 

STOCK REDEMPTION AGREEMENT

 

THIS STOCK REDEMPTION AGREEMENT (the “Agreement”) is effective as of February
28, 2012 by and between Western Capital Resources, Inc., a Minnesota corporation
(the “Corporation”), and Steven Staehr (the “Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, the Shareholder is the record owner of an aggregate of 369,264 shares
of common stock of the Corporation (the “Shares”);

 

WHEREAS, the parties hereto desire to have the Corporation redeem the Shares as
provided herein (the “Redemption”); and

 

WHEREAS, the parties desire to enter into this Agreement to define their
respective rights, obligations, duties and remedies pertaining to the
Redemption;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed as follows:

 

A G R E E M E N T:

 

1.                  Redemption of Shares. The Shareholder agrees to sell and
transfer to the Corporation, and the Corporation hereby agrees to redeem, the
Shares and all of the Shareholder’s respective right, title thereto and interest
therein free and clear of any and all liens, pledges security interests,
restrictions of transfer or encumbrances of any kind or nature (“Encumbrances”).
As soon as is practicable after the date of this Agreement, but in no event
later than five (5) business days thereafter, Shareholder shall deliver to the
Corporation a stock certificate or certificates representing its Shares and
execute and deliver a stock power with respect to the Shares substantially in
the form attached hereto as Exhibit A (the “Stock Power”) assigning the Shares
to the Corporation; provided, however, that if Shareholder is transferring
Shares electronically through DWAC or a DTC participating broker, then no Stock
Power will be required with respect to such Shares. After receipt of the stock
certificates and a Stock Power executed by Shareholder (or electronic transfer
of Shares, as applicable), the Corporation shall cancel the Shareholder’s stock
certificate(s).

 

2.                  Redemption Consideration. Promptly following the
cancellation of Shareholder’s stock certificate or receipt of electronically
transferred Shares, as applicable, the Corporation will pay the Shareholder for
its Shares in an amount per share equal to $0.15 (the “Consideration”). The
Consideration will be paid in cash by disbursement to the Shareholder from the
Corporation’s legal counsel, Maslon Edelman Borman & Brand, LLP.

 

3.                  Representations, Warranties and Covenants of the
Shareholders. Shareholder hereby represents, warrants and covenants to the
Corporation as follows:

 

 

 

 



 

(A)             Shareholder is the record and beneficial owner of the Shares
free and clear of any and all Encumbrances, and upon delivery of the Shares as
contemplated by this Agreement, the Corporation will receive good and marketable
title to the Shares free and clear of all Encumbrances. Neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby will constitute a violation or default under any term or
provision of any contract, commitment, indenture, or other agreement or
restriction of any kind or character to which Shareholder is bound. Shareholder
has full legal capacity, power and authority to transfer the Shares without
obtaining the consent or approval of any other person or governmental authority.

 

(B)              Shareholder: (i) has had the opportunity to review all relevant
information about the Corporation, including without limitation all filings
which the Corporation has heretofore made with the United States Securities and
Exchange Commission (the “Commission”), shareholder records, minute books,
financial statements, and any other information which it desired to review in
conjunction with this Agreement; (ii) is experienced and knowledgeable in
financial and business matters, and (iii) is capable of evaluating the merits
and risks of transferring the Shares as contemplated hereunder, including
without limitation any and all business, securities, tax and other risks.

 

(C)              The Shares represent all of the shares of common stock of the
Corporation in which Shareholder owns any legal or beneficial interest.
Shareholder covenants and agrees that after the date of this Agreement,
Shareholder will not acquire, either in the public markets, through private
purchase, or via any other means, any equity securities of the Corporation.

 

4.                  Representations and Warranties of the Corporation. The
Corporation hereby represents and warrants to Shareholder that (i) neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of any contract, commitment, indenture, or other agreement
or restriction of any kind or character to which the Corporation is bound; and
(ii) this Agreement has been duly executed by an authorized representative of
the Corporation and, assuming the valid execution and delivery of the same by
the other parties thereto, the same are valid and binding agreements of the
Corporation, enforceable against the Corporation in accordance with their
respective terms, except as may be limited by customary enforceability
exceptions. Furthermore, the Corporation is current with its reporting
obligations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Corporation’s filings made pursuant to the Exchange Act
(collectively, the “SEC Documents”) contain all disclosures required by the
Exchange Act and do not contain any misstatements of material fact or omit to
state a material fact necessary to make the statements made therein not
misleading. The SEC Documents, as of their respective dates, are available on
the Commission’s EDGAR system.

 



2

 

  

5.                  Mutual Release. The Corporation and the Shareholder (for
purposes of this Section, each a “Releasing Party”), for themselves and on
behalf of its agents, representatives, successors and assigns, and companies
that the Releasing Party directly or indirectly controls (collectively, the
“Related Parties”), do hereby release, acquit and forever discharge the other
party to this Agreement and each of their past and present associates, owners,
stockholders, members, affiliates, subsidiaries, parents, predecessors,
successors, heirs, assigns, agents, directors, officers, partners, employees,
insurers, representatives, accountants, counsel and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
past, present or future claims, demands, actions, causes of action, losses,
damages, costs, expenses (including reasonable attorneys’ fees and costs) and
liabilities of whatever nature, whether known or unknown, anticipated or
unanticipated, suspected or unsuspected, accrued or to accrue in the future, at
law or in equity, which arose or occurred at any time through and including the
effective date of this Agreement. It is the intention of the parties that this
release is, and may be pled as a full and complete defense to any and all
actions, causes of action, suits, proceedings, and claims whether asserted or
unasserted, known or unknown, which the Corporation or the Shareholder or their
respective Related Parties had, have or may have against each other, from the
beginning of time to the date hereof; provided, however, that nothing contained
herein shall operate to release any liabilities or obligations of the parties
arising under this Agreement.

 

6.                  General Provisions.

 

(A)             Parties and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
assigns.

 

(B)              Counterparts; Facsimile Signatures. For the convenience of the
parties and to facilitate the execution of this Agreement, this Agreement may be
executed in counterparts and each such executed counterpart shall be deemed to
be an original instrument. This Agreement may be executed by one or more of the
parties by electronically-transmitted signature and all parties agree that the
reproduction of signatures by way of electronically-transmitted device will be
treated as though such reproductions were executed originals.

 

(C)              Headings. The headings of sections and subsections hereunder
are for convenience and reference only, and shall not be deemed a part of this
Agreement.

 

(D)             Waiver; Remedies. No delay or failure on the part of any party
hereto to exercise any right, power, or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party hereto of any
right, power, or privilege hereunder operate as a waiver of any other right,
power, or privilege hereunder, nor shall any single or partial exercise of any
right, power, or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege hereunder.

 

(E)              Integration. This Agreement sets forth the parties' final and
entire agreement with respect to the Redemption and supersedes any and all prior
understandings and agreements. This Agreement shall not be modified or amended
in any fashion except by an instrument in writing signed by the parties hereto.

 

(F)               No Third Party Beneficiaries. This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

(G)             Severability. If any provision of this Agreement shall be held
by any court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision shall be construed and enforced as if it had been more narrowly
drawn so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.

 



3

 

 

 

(H)             Survival of Representations and Obligations. All
representations, warranties, covenants and agreements of the parties contained
in this Agreement, or in any instrument, certificate, exhibit or other writing
provided for in it, shall survive the execution of this Agreement and the
consummation of the transactions contemplated herein.

(I)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota (without regard
to principles of conflicts of laws contained therein) applicable to contracts
made and to be performed within such State. Each of the parties hereby
irrevocably consents and agrees that any legal or equitable action or proceeding
arising under or in connection with this Agreement shall be brought in the
federal or state courts located in Hennepin County in the State of Minnesota.

(J)                Further Assurances. Each party to this Agreement will, on or
any time after the effective date of this Agreement, execute and deliver to any
other party such further documents or instruments, and take such further
actions, as may reasonably be requested by such other party to effect the
purposes hereof and the transactions contemplated hereby.

(K)             Representation. In connection with this Agreement, the
Corporation was represented by the law firm Maslon Edelman Borman & Brand, LLP
(“Maslon”). Maslon does not represent the Shareholder and has never represented
the Shareholder in the past.

 

 

 

[THE FOLLOWING PAGE IS THE SIGNATURE PAGE]

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

WESTERN CAPITAL RESOURCES, INC.:                                    

By:



/s/ John Quandahl       John Quandahl       Chief Executive Officer            
                SHAREHOLDER:                             By: /s/ Steven Staehr  
    Steven Staehr    



 



 

 



 

EXHIBIT A



STOCK POWER



 

The Undersigned, __________________, pursuant to that certain Redemption
Agreement by and among the undersigned and Western Capital Resources, Inc., a
Minnesota corporation (the “Corporation”), does hereby assign, transfer and
convey unto the Corporation, effective as of _________________, a total of
___________ shares of common stock of the Corporation (collectively, the
“Redeemed Shares”) legally and beneficially owned by the undersigned and
standing in the name of the undersigned on the books of said Corporation,
represented by Stock Certificate No.(s). _____________________________________
and does hereby irrevocably constitute and appoint
___________________________________________ as his true and lawful
attorney-in-fact, with full power of substitution and re-substitution in the
premises, to transfer the Redeemed Shares on the books of the Corporation.

 



Dated:                                     Signature                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[MEDALLION GUARANTEE REQUIRED]

 



 

 

 

